IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-40250
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

SHAWN LAWRENCE TALLMAN,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-01-CR-625-1
                      --------------------
                        November 8, 2002

Before DAVIS, WIENER and EMILIO GARZA, Circuit Judges.

PER CURIAM:*

     Shawn Lawrence Tallman (“Tallman”) appeals his guilty plea

conviction for transporting undocumented aliens within the United

States for financial gain in violation of 8 U.S.C. § 1324 & 18

U.S.C. § 2.    Tallman contends that the factual basis was

insufficient to support his guilty plea because the indictment

alleged only that the aliens “entered” the United States and that

he furthered such violation.    Tallman argues that the factual


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40250
                                -2-

basis did not support that he assisted the illegal aliens’ entry

into the United States because their entry had already been

completed at the time that he transported them.

     Federal Rule of Criminal Procedure 11(f) requires the

district court to ensure that there is a factual basis for the

plea by comparing “(1) the conduct to which the defendant admits

with (2) the elements of the offense charged in the indictment or

information” to ensure that the defendant understands not only

the nature of the charge but also that his conduct falls within

the charge.   United States v. Marek, 238 F.3d 310, 315 (5th Cir.)

(en banc) (citation omitted), cert. denied, 122 S. Ct. 37 (2001).

We review Tallman’s challenge for plain error only.   See United

States v. Vonn, 122 S. Ct. 1043, 1046 (2002).

     Because current law does not support Tallman’s reading of

the meaning of the term entry and/or entered as it is used in

§ 1324(a)(1)(A)(ii), the district court did not commit plain

error.   See United States v. Calverley, 37 F.3d 160, 162(5th Cir.

1994) (en banc); United States v. Hull, 160 F.3d 265, 272 (5th

Cir. 1998).   Accordingly, Tallman’s conviction is AFFIRMED.